UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7120



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TROY ROLLE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-97-608, CA-01-373-7-20)


Submitted:    November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Rolle, Appellant Pro Se. Isaac Louis Johnson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Rolle seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Rolle, Nos. CR-97-608; CA-01-373-7-20

(D.S.C. filed Apr. 9, 2001; entered Apr. 11, 2001); see also United

States v. Sanders, 247 F.3d 139, 142 (4th Cir. 2001) (holding that

Apprendi v. New Jersey, 530 U.S. 466 (2000), is not retroactively

applicable to cases on collateral review).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2